Citation Nr: 1021705	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in October 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the Veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran was awarded the Purple Heart Medal and the 
Combat Infantryman Badge.

2.  The competent medical evidence of record demonstrates 
that the Veteran's diagnosed PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further notice or development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The discharge certificate discloses that among the medals the 
Veteran received were the Purple Heart Medal and the Combat 
Infantryman Badge.  Thus, a combat stressor is conceded.

The Veteran was referred for an evaluation for PTSD at the VA 
in August 2006.  He denied any previous mental health 
treatment.  It was noted the Veteran's wife had just been 
diagnosed with lung cancer.  He indicated he was more anxious 
due to the recent news concerning his wife.  He reported he 
used to have Vietnam-related nightmares, but says they 
stopped over time.  He still wakes up in a cold sweat which 
could be related to dreams he did not remember upon 
awakening.  He says he often had difficulty falling asleep 
with occasional middle of the night awakenings.  He described 
having very prominent hyperstartle response and was very 
jumpy and sensitive to loud, unexpected noises.  He endorsed 
intrusive thoughts which were triggered by sights and sounds 
such as helicopters and sounds that simulate incoming fire.  
He was troubled by the war in Iraq.  The Axis I diagnosis was 
PTSD.  The Axis IV diagnosis was his wife's recent lung 
cancer diagnosis.

The Veteran was afforded a VA psychiatric examination in May 
2007.  It was noted his wife had died the previous week.  The 
diagnosis was bereavement.  The examiner stated the death of 
the Veteran's wife would be a significant intercurrent 
stressor causing some recurring thoughts about Vietnam.  She 
added that the Veteran did not meet the criteria for a 
diagnosis of PTSD, and concluded the Veteran had no 
impairment due to a mental disorder.  

VA outpatient treatment records disclose the Veteran was seen 
in April 2010.  It was noted the examiner had reviewed chart 
notes as well as relevant reports.  The Veteran stated noises 
bothered him, and thunderstorms scared him.  He related he 
averaged four to five hours of sleep a night, with frequent 
middle of the night awakenings.  He claimed he had nightmares 
related to Vietnam "once in a while."  He maintained he 
wakes up in a cold sweat.  The Veteran added he had intrusive 
thoughts about witnessing the death of a comrade, and that he 
experienced intrusive thoughts almost every day.  He said he 
had hyperstartle response and was hypervigilant at times.  He 
described easy irritability and noted he was depressed 
sometimes.  The diagnosis was PTSD.  The examiner commented 
that the Veteran presented as calm, cooperative and polite, 
but that he endorsed longstanding PTSD issues and identified 
trauma experiences that involved loss of life and ongoing 
intrusive thoughts about those events.  He also described 
problems with hyperstartle response, anxiety and avoidance.  
She opined that the Veteran clearly offered traumatic 
situations and reactions to those situations that were in 
keeping with PTSD.  

In light of the medals the Veteran was awarded, there is no 
doubt that he has a valid stressor.  He has been diagnosed 
with PTSD on two occasions which refer to combat 
recollections.  Resolving doubt in his favor, the Board 
concludes that service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


